 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       EASTERN DIVISION
11

12   DOMONIC ANTONIO COOPER,                   )   No. ED CV 17-38-PSG (PLA)
                                               )
13                       Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                               )   JUDGE’S REPORT AND
14                  v.                         )   RECOMMENDATION
                                               )
15   DEPUTY ROCHE, et al.,                     )
                                               )
16                       Defendants.           )
                                               )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint, all the
19   records and files herein, and the Magistrate Judge’s Report and Recommendation. The Court
20   accepts the recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.    The Report and Recommendation is accepted.
23         2.    Defendants’ Motion for Summary Judgment is granted.
24         3.    Judgment shall be entered consistent with this Order.
25         4.    The clerk shall serve this Order and the Judgment on all counsel or parties of record.
26

27   DATED:                                      ___________________________________
                                                         ________________________
                                                          HONORABLE PHILIP S. GUTIERREZ
28                                                         UNITED STATES DISTRICT JUDGE
